Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 2/17/22.  Claim(s) 1-25 and 27 are cancelled.  Claim(s) 26 and 28-47 are pending. Claim(s) 33-41, 45, and 46 have been withdrawn.  Claim(s) 26, 28-32, 42-44 and 47 are examined herein. 
Applicant's amendments and arguments with respect to the 102 rejections of claims 26, 28-32, and 47 of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, edited to account for claim amendments, and repeated below for Applicant's convenience.  Because the Applicant’s arguments are based on the amended claims, the Examiner has addressed these in the amended and new rejection and in the response to arguments.
Applicant's arguments with respect to the double patenting rejection of the last Office action have been fully considered and found persuasive.  Therefore, the rejection of the last Office action is hereby withdrawn.
An updated search and consideration have been performed, the following new rejection will now apply.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26, 28-32, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the CAS database entry for 1445723-38-5 (2-chloro-N-(3-{[(6-chloro-3-oxo-3,4-dihydro-2H-1,4-benzoxazin-7-yl)amino]methyl}phenyl)benzamide; entered into the database 19 Jul 2013, accessed 11-18-20; of record)
The instant claims have been amended to include two definitions for the group “R” on the structure of claim 1.  As described below in the new 112 rejection, this is being interpreted to encompass all of the possible limitations of both cited R-groupings.
The CAS database discloses that the supplier Enamine had entered 2-chloro-N-(3-{[(6-chloro-3-oxo-3,4-dihydro-2H-1,4-benzoxazin-7-yl)amino]methyl}phenyl)benzamide into the database in 2013 as a member of a chemical library (see, for example, the attached portion of an STN transcript to the prior Office action; structure reproduced below for convenience).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The structure anticipates all of the structure claims, and the fact that it was in a library showcases that it was intended to be used in a pharmaceutically acceptable medium (i.e. a solution, suspension, emulsion, etc.) for testing.  One of ordinary skill would have immediately envisaged the compound in a composition that would satisfy the limitations of, for example, claim 47.
The limitations drawn to “for use in the treatment of cancer mediated by CYP17A1 enzyme and/or CYP19A1 enzyme”, “for use in the treatment of prostate cancer mediated by CYP17A1 enzyme and/or CYP19A1 enzyme”, “for use in the treatment of breast cancer mediated by CYP17A1 enzyme and/or CYP19A1 enzyme”, “the manufacture of a medicament for the treatment of cancer mediated by CYP17A1 enzyme and/or CYP19A1 enzyme”, etc. are given little patentable weight because these limitations are considered preamble or intended use of a composition.
It is respectfully pointed out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish from each other. If the prior art structure is capable of performing the intended use, it then meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). Thus, the intended use of a composition claim will be given little patentable weight.
It is further respectfully pointed out that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). See MPEP 2111.02.

Response to Arguments
The Applicant argues “Applicant has amended claim 26 herein to include the features of dependent claim 27, which has been cancelled. No new matter has been entered. Amended claim 26, along with claims 28-32, 42-44 and 47 are therefore presented herein for reconsideration.”
This is not found persuasive.  While the limitations of claim 27, i.e. the definition for “R”, has been incorporated into claim 26, the nascent definition for “R” of claim 26 has not been changed or removed.  It is unclear what the scope of R is intended to be, so, as described below, the Examiner is including all of the limitations of both R-groups as potential limitations to be met.  Therefore, the 102 rejection is still proper, and is maintained.
It appears that the claiming of two different sets of limitations for “R” may be a typo, but they were submitted as a bona fide response and therefore must be treated as such.

New Rejections
Claim Objections
Claim 26 is objected to because of the following informalities:  the structurally defined moieties of the group “R” use two different apparent stylistic formats to define the point of connection when there should only be one for the sake of clarity and consistency.
To illustrate this issue, the structures of the narrower of the two R-groups are reproduced below with arrows pointing to the atoms that the Examiner believes are intended to be bonded directly to the central phenyl ring.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In the instances on the left, the asterisk is associated with the bond that will be attached to said central phenyl ring while on the right the asterisk is associated with the atom that will be attached to said central phenyl ring via a bond which is not yet drawn.  This is potentially indefinite, but the instant disclosure seems to be clearly drawn to the linkages for the rings of group R to be attached by two-atom linkages.
In response to this the Applicant should choose a single format and use said single format throughout the claims.  Additionally, the two different apparent stylistic formats are repeated in the specification, and a single format should be used therein as well.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 28-32, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 26 recites the broad recitation “R is independently selected from the group consisting of optionally substituted arylamide; optionally substituted alkylarylamide; optionally substituted aryl carboxamide; optionally substituted pyridin-3-yl; optionally substituted pyrazole-4-carboxamide; optionally substituted pyrimidin-4-ylcarboxamide; optionally substituted N-(2-hydroxyphenyl)acetamide” and includes three structural moieties, and the claim also recites “R is selected from the group consisting of” followed by four structural moieties, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the instant case it is not clear what the scope of the claims is intended to be, so the claims are properly given their broadest reasonable interpretation and treated as though all of the limitations of either group R are available.
Claims 28-32 and 47 are rejected for depending from a rejected base claim.

Examiner’s Comment
Because of the interpretation of the scope encompassed by claim 26, the full scope of narrower of the two definitions for “R” was not searched.  However, the Examiner believes that if the claims were properly amended to encompass only the narrower definition of R (or a narrower scope yet), said claims would be free from the art.

Conclusion
Claim(s) 1-25 and 27 are cancelled.  Claim(s) 33-41, 45, and 46 have been withdrawn.  Claim(s) 26 is objected to.  Claim(s) 26, 28-32, and 47 are rejected.  Claim(s) 42-44 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON A DECK/
Examiner, Art Unit 1627

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627